Case 2:20-cv-06495-JVS-MAA Document 15 Filed 02/23/21 Page 1 of 3 Page ID #:132

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-06495-JVS-MAA                                            Date: February 23, 2021
Title:       Robert Mendoza v. People of the State of California



Present:     The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Muñoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Petitioner:                  Attorneys Present for Respondent:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why the Petition Should Not Be
                                        Dismissed for Failure to Prosecute

        On July 21, 2020, the Court received and filed Petitioner Robert Mendoza’s (“Petitioner”),
pro se petition for a writ of habeas corpus (“Petition”). (Pet., ECF No. 1.) On July 23, 2020, in
response to the filing of the Petition, the Court ordered Petitioner to file an amended petition
incorporating a completed Form CV-69, this district’s form for habeas petitions by individuals in
state custody, by no later than September 23, 2020 (“July 23 Order”). (July 23 Or., ECF No. 3.)
The Court warned that failure to comply with the July Order would result in a recommendation that
the Petition be dismissed. (Id.)

        Both the July 23 Order and another document mailed to Petitioner by the Court were returned
to the Court as undeliverable. (ECF Nos. 5, 6.)

        On October 19, 2020, the Court ordered Petitioner to show cause why the Petition should not
be dismissed for failure to prosecute and failure to comply with a court order pursuant to Federal
Rule of Civil Procedure 41 (“Order to Show Cause” (“OSC”)). (OSC, ECF No. 7.) The Court noted
that Petitioner had not responded to the July 23 Order. (Id. at 2.) Given that the July 23 Order was
returned undelivered, the Court also notified Petitioner of his obligation to update his address in the
event of his transfer or release. (Id. at 1–2.)

       On October 22, 2020, the Court received and filed a handwritten letter from Petitioner
(“October 22 Letter”). (Oct. 22, 2020 Letter, ECF No. 8.) The address on the October 22 Letter
showed that Petitioner remained in custody at the Men’s Central Jail. (Id. at 1, 3.)



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 3
Case 2:20-cv-06495-JVS-MAA Document 15 Filed 02/23/21 Page 2 of 3 Page ID #:133

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-06495-JVS-MAA                                         Date: February 23, 2021
Title:     Robert Mendoza v. People of the State of California


         On October 30, 2020, the Court issued an Order discharging the OSC and ordering Petitioner
to file an amended petition using Form CV-69 and to either pay the $5 filing fee or apply for leave to
proceed in forma pauperis (“October 30 Order”). (Oct. 30, 2020 Or., ECF No. 9.)

        On November 13, 2020, the Court received and filed another handwritten letter from
Petitioner (“November 13 Letter”). (Nov. 13, 2020 Letter, ECF No. 10.) This letter is difficult to
follow and appears to allege that the Court’s October 30 Order to file an amended petition using
Form CV-69 is part of a conspiracy to violate Petitioner’s fundamental rights. (Id.)

        On November 24, 2020, the Court issued another Order addressing Petitioner’s allegations in
the November 13 Letter and again directing Petitioner to file an amended petition using Form CV-69
and to either pay the $5 filing fee or apply for leave to proceed in forma pauperis by December 14,
2020 (“November 24 Order”). (Nov. 24, 2020 Or., ECF No. 11.)

       On December 1, 2020, the Court’s November 24 Order was returned as undeliverable. (ECF
No. 12.) The stamp on the envelope indicates that Petitioner has been released. (Id. at 1.)

      Local Rule 41-6 provides:
               A party proceeding pro se shall keep the Court and opposing parties
               apprised of such party’s current address and telephone number, if any,
               and e-mail address, if any. If mail directed by the Clerk to a pro se
               plaintiff’s address of record is returned undelivered by the Postal
               Service, and if, within fifteen (15) days of the service date, such
               plaintiff fails to notify, in writing, the Court and opposing parties of
               said plaintiff’s current address, the Court may dismiss the action with
               or without prejudice for want of prosecution.
C.D. Cal. L.R. 41-6.

        To date, Petitioner has not complied with the Court’s July 23, October 30, or November 24
Orders, all of which ordered Petitioner to file an amended petition using the required Form CV-69
and to either pay the $5 filing fee or submit a request to proceed in forma pauperis. Moreover, given
the mail returned to the Court undelivered, it appears that Petitioner has failed to notify the Court
promptly of any change of address.



CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 3
Case 2:20-cv-06495-JVS-MAA Document 15 Filed 02/23/21 Page 3 of 3 Page ID #:134

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-06495-JVS-MAA                                        Date: February 23, 2021
Title:       Robert Mendoza v. People of the State of California


        Petitioner therefore is ORDERED TO SHOW CAUSE by no later than March 25, 2021
why the Court should not recommend that the case be dismissed for lack of prosecution. See Fed. R.
Civ. P. 41(b); C.D. Cal. L.R. 41-1, 41-6.

        If this Order to Show Cause is returned as undeliverable by the Postal Service and Petitioner
does not notify the Court in writing of his current address within fifteen (15) days after the service
date, the Court will recommend that this lawsuit be dismissed for want of prosecution. See C.D. Cal.
L.R. 41-6; Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988).

       Failure to comply with this Order by March 25, 2021 will result in a recommendation
that this action be dismissed for failure to prosecute and for failure to comply with court
orders pursuant to Federal Rule of Civil Procedure 41(b).

         It is so ordered.




CV-90 (03/15)                          Civil Minutes – General                          Page 3 of 3
